Citation Nr: 0838643	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for residuals of a 
right Achilles tendon injury.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
November 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.

The Board advanced this case on the docket in April 2008 
pursuant to 38 U.S.C.A. § 7107(a)(2) and 
38 C.F.R. § 20.900(c) and proceeded to remand the claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.


FINDINGS OF FACT

1.  In-service injuries to the right leg, right Achilles 
tendon, right shoulder, and back are not shown by the 
competent medical evidence.

2.  The preponderance of the evidence is against a finding 
that the veteran's right leg disability was incurred in or 
aggravated by service.  

3.  There is no objective evidence relating the veteran's 
residuals of a right Achilles tendon injury to his active 
military service.

4.  The preponderance of the evidence is against a finding 
that the veteran's right shoulder disability was incurred in 
or aggravated by service.

5.  The preponderance of the evidence is against a finding 
that the veteran's back disability was incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1. The veteran's right leg disability was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2. The veteran's residuals of a right Achilles tendon injury 
were not incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

3. The veteran's right shoulder disability was not incurred 
in or aggravated by his military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4. The veteran's back disability was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in November 2005 
and August 2006, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Consider, as well, that 
the RO issued those VCAA notice letters prior to initially 
adjudicating his claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that letters 
in January 2007 and May 2008 also informed the veteran of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

And since providing the additional VCAA notice in January 
2007 and May 2008, the RO and AMC have gone back and 
readjudicated the veteran's claims in a June 2007 statement 
of the case (SOC), and the November 2007 and July 2008 
supplemental statements of the case (SSOCs), including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, the Veterans of Foreign 
Wars of the United States, and his representative more 
recently submitted additional argument in October 2008 as 
further support for the claims.

The veteran's service treatment records (STRs) and service 
personnel records are largely unavailable.  The veteran has 
submitted copies of some in-service immunization records and 
personnel letters.  The RO made several attempts to obtain 
additional STRs and Morning Reports from the National 
Personnel Records Center (NPRC), a military records 
repository.  But the NPRC responded that the records were 
unavailable and presumed destroyed in a 1973 fire at that 
facility.  When, as here, at least a portion of the STRs are 
lost or missing, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
veteran in developing the claim, and to explain the reasons 
and bases for its decision ...."  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran submitted his own correspondence to the NPRC in 
an effort to locate his STRs, himself.  In an August 2006 
letter, he showed that he had been trying to obtain records 
from the NPRC since 1977 -approximately 28 years prior to his 
filing the current claims at issue in October 2005.  
Additionally, he submitted a letter the NPRC sent to his 
Congressional representative as a response to an inquiry the 
veteran made in May 1990 -some 15 years prior to submitting 
his current claims.  The NPRC informed the veteran's 
Congressperson that, normally, alternative records were 
sought via a NA Form 10355, however the documents the veteran 
submitted contained more information than the NPRC was able 
to reconstruct.  

In September 2006, the RO issued a formal finding regarding 
the unavailability of the veteran's original service medical 
records.  Given the numerous unsuccessful attempts by both VA 
and the veteran to obtain the veteran's complete STRs, the 
Board finds that additional attempts to secure such records 
would be futile.

All available evidence pertaining to the veteran's claim has 
been obtained.  The RO and AMC obtained the veteran's 
available STRs, service personnel records, private medical 
records, photographs, and VA medical records.  The Board 
remanded the claims at issue in April 2008, in part, so that 
VA could afford him a VA examination in conjunction with this 
claim.  The record also includes the report of that 
examination and the VA examiner's etiological opinion.  
Neither the veteran nor his representative has contended that 
any additional evidence remains outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  It is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2008) (harmless error).

The Board is also satisfied as to substantial compliance with 
its April 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).




Service Connection - Legal Criteria

The veteran is seeking service connection for a right leg 
disability, residuals of a right Achilles tendon injury, a 
right shoulder disability, and a back disability.  Service 
connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disability may be service connected 
if the evidence of record reveals that the veteran currently 
has a disability that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disability to service must 
be medical unless it relates to a disability that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disabilities diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disability).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disability is not 
a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



Analysis

In this case, the medical evidence shows current diagnoses of 
all disabilities for which the veteran seeks service 
connection -a right leg disability, residuals of a right 
Achilles tendon injury, a right shoulder disability, and a 
back disability.  See, e.g., the veteran's June 2008 VA 
Compensation and Pension Examination (C&P Exam) report.  
Therefore, the determinative issue is whether each of the 
veteran's current disabilities is related to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

The veteran asserts that his disabilities of the right leg, 
right Achilles tendon, right shoulder, and back are related 
to injuries he sustained in a 1953 accident, while stationed 
in Korea.  He describes stepping into a hole, twisting his 
ankle and back and incurring injuries to which his current 
disabilities relate.  See, e.g., his medical history as 
transcribed by the VA examiner in the report of the June 2008 
VA C&P Exam.  The Board notes that the veteran's service 
personnel records document that he is a veteran of the Korean 
conflict and served in Korea.  

Significantly however, despite the veteran's contentions that 
he injured his back, shoulder, right leg, and Achilles tendon 
during service as a result of a 1953 accident, there is no 
objective evidence substantiating his contentions.  

With regard to the issue of whether a nexus exists, the 
record contains two opinions.  In this regard, the veteran 
submitted a January 2008 letter from a Board-certified 
orthopedic surgeon, R.K., M.D., F.A.C.S., discussing both the 
veteran's injuries and their relationship to the veteran's 
in-service accident, as dictated to him by the veteran.  Dr. 
R.K.'s letter indicates that, with respect to his right 
shoulder, the veteran has a post-traumatic rotator cuff tear 
with acromioclavicular (AC) joint arthrosis, impingement 
syndrome, and a partial tear of the supraspinatous tendon.  
The letter also indicates that, with respect to his back and 
related neurological conditions (right lower extremity), the 
veteran has right lumbar radiculitis with L5 radiculopathy on 
EMG, abnormal MRI scan, and lumbar spondylosis and spinal 
stenosis.  Dr. R.K. concluded that, in the absence of any 
history of injury to the veteran's low back and right 
shoulder after the accident in the war, in his opinion, these 
findings are felt to be directly related to the war injury.  
That is, in conclusion, he states that "[the veteran] has, 
in [his] opinion, sustained a significant disability as a 
direct result of the injuries he sustained in Korea as 
related to his right shoulder, lumbar spine and radiculopathy 
[in his right lower extremity]."  

Also of record is an opinion from a June 2008 VA examiner, in 
which it was opined that it "is less likely as not (less 
than 50/50 probability) [that all of the veteran's 
disabilities at issue were] caused by or a result of [the 
veteran's military service]." 
The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  See also Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005).  A physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

In this case, Dr. R.K. has not opined as to the etiology of 
the veteran's Achilles tendon condition, and the VA 
examiner's unfavorable opinion as to that issue is 
uncontroverted.  The VA physician's opinion is well-reasoned 
and based on an objective clinical evaluation of the veteran 
and an independent review of his claims file, including the 
results of his VA C&P exam.  Thus, the VA opinion has the 
proper factual foundation and, therefore, is accorded more 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  The 
veteran has not submitted an opinion favorable to his service 
connection claim for residuals of an Achilles tendon injury.  

With regard to the remaining issues on appeal, the Board is 
also inclined to accord more probative weight to the June 
2008 VA opinion, as opposed to the opinion provided by Dr. 
R.K.  First, as noted, the report of the June 2008 VA 
examination reflects that the examiner reviewed the veteran's 
entire claims folder.  The examination report also includes 
an objective clinical evaluation of the veteran.  The 
examiner's report is detailed and thorough, as it was 
generated as a result of a VA C&P Exam for the purpose of 
ascertaining the etiology of the veteran's disabilities of 
the right leg, Achilles tendon, right shoulder, and back.  
While Dr. R.K. indicated that he viewed comprehensive MRI's 
and EMG and MCV studies of the veteran's conditions, as well 
as considered the veteran's history of an in-service 
accident, there is no indication that R.K. reviewed the 
entire claims folder, to include any STRs.  Therefore, the 
Board considers Dr. R.K.'s opinion to be less-informed than 
the VA opinion.

Second, and most significant, the Board reiterates that there 
is no objective evidence of record confirming that the 
veteran was ever involved in an in-service accident in 1953, 
sustaining multiple injuries.  The VA examiner opined that 
the private opinion is based solely upon that physician's 
beliefs.  The examiner also noted that the (2008) examination 
took place 53 years after the injury event, highlighting the 
multi-decade lapse in time.  The Board acknowledges that the 
VA examiner referred to Dr. R.K.'s opinion, as that of Dr. 
Drucker, a chiropractor.  However, after reading the VA 
examiner's opinion, it is apparent that the VA examiner was 
referring to the opinion provided by Dr. R.K because the 
wording of opinion is that of Dr. R.K, and not Dr. Drucker.  
(Dr. Drucker provided a medical statement, received in 
January 2008, indicating that the veteran is disabled due to 
chronic disabilities of the right shoulder, low back, right 
leg, and Achilles, but did not relate such disabilities to 
service).

In any event, the June 2008 VA examiner emphasized that the 
private opinion was "not supported in any single instance by 
fact."  Given the circumstances of this case, the Board 
finds that Dr. R.K.'s opinion is partly based on the 
veteran's unsubstantiated history, therefore, the probative 
value of this medical opinion is significantly lessened to 
the extent it is based on an inaccurate factual premise.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).
The record also contains a December 2004 private treatment 
record provided by Shore Chiropractic.  According to such 
record, the veteran complained of right leg pain, low back 
pain, and right shoulder pain.  The case history reads, 
"Injured in Korea- Achilles, R Shoulder, pulled back (1953).  
The Board does not find this record to be competent probative 
medical evidence, as it is merely a bare transcription of lay 
history, unenhanced by additional comment by the transcriber.  
See LeShore v. Brown, 8 Vet.App. 406, 409 (1995).

In passing, the Board also notes that the veteran did not 
file his claim for pertinent disabilities until 2005, 
approximately fifty-one years following his discharge from 
service.  

The Board acknowledges the veteran's statements throughout 
his appeal to the effect that pertinent disabilities are 
related to service.  The veteran's wife, J.L.G., has 
submitted a May 2008 statement indicating that she took the 
veteran to an orthopedic surgeon in 1968, and that he 
received cortisone injections.  The veteran and his wife are 
competent to describe what they have personal knowledge of, 
not medical expertise, as it comes to him through his senses.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as lay persons, they are not competent 
to diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disorder (i.e. that the 
veteran's right leg, right Achilles, right shoulder, and back 
disabilities are related to service) because they have not 
been shown to possess the requisite medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

While it is unfortunate that the veteran's service treatment 
records are essentially unavailable, the appeal must be 
decided on the evidence of record.  In analyzing this claim, 
the Board is cognizant of its heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Based on the foregoing 
discussion, however, the Board finds that the preponderance 
of the evidence is against findings that the veteran's right 
leg, right shoulder, and back disabilities, as well as 
residuals due to an Achilles tendon injury, are related to 
his military service; and the reasonable doubt doctrine is 
therefore not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for residuals of a right 
Achilles tendon injury is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


